As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22403 SCS Hedged Opportunities Master Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts 02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. SCS Hedged Opportunities Master Fund, LLC Schedule of Investments December 31, 2011 (Unaudited) Next Available Redemption Redemption Frequency of Notification Cost Fair Value Dateb Redemptions Period (Days) INVESTMENTS IN INVESTMENT COMPANIES - 85.79%a Credit - ABS - 2.40%a Perella Weinberg Partners Asset Based Value Fund LP $ $ 6/30/2012 Quarterly 90 Credit - Distressed - 4.29%a Aurelius Capital Partners, LP 9/30/2012 Semi-Annually 65 Caspian Select Credit Fund, L.P. 3/31/2012c Quarterly 90 Credit - RMBS - 2.64%a AG Mortgage Value Partners, L.P. 3/31/2012 Quarterly 90 Credit - Long/Short - 1.23%a Capula Special Opportunities Fund Limited 12/31/2013 Quarterly 45 Equity Long/Short - Global - 11.93%a Amiya Global Emerging Opportunities, L.P. 9/30/2012c Quarterly 30 Passport II, LP 3/31/2012 Quarterly 45 Scout Capital Partners II, L.P. 3/31/2012 Quarterly 45 Standard Global Equity Partners SA, L.P. 3/31/2012 Quarterly 45 Tremblant Partners, LP 1/31/2012 Monthly 45 Equity Long/Short - Regional Specialist - 7.89%a Greenheart Capital Fund LP 9/30/2012c Quarterly 60 Janchor Partners Pan-Asian Fund 1/31/2012 Monthly 60 Macquarie Asian Alpha Fund 1/31/2012 Monthly 30 Standard Pacific Pan-Asia Fund, L.P. 6/30/2012c Quarterly 45 Equity Long/Short - Sector - 10.47%a Altimeter Partners Fund, L.P. 6/30/2012 Semi-Annually 60 Goshen Global Equity, L.P. 3/31/2012 Quarterly 60 JAT Capital Domestic Fund, L.P. 9/30/2012c Quarterly 45 Tiger Consumer Partners, L.P. 3/31/2012 Quarterly 45 Equity Long/Short - U.S. - 2.34%a Hawkeye Capital Institutional, L.P. 9/30/2012c Quarterly 90 TigerShark Fund, L.P. 3/31/2012 Quarterly 60 Event Driven - Merger/Arbitrage - 3.87%a Jet Capital Concentrated Fund, L.P. 1/31/2012 Monthly 30 Event Driven - Regional Specialist - 6.97%a Tyrus Capital Opportunities Fund, L.P. 3/31/2012 Quarterly 90 West Face Long Term Opportunities, LLC 3/31/2012 Quarterly 90 Macro - Discretionary - 0.78%a Woodbine Capital Fund LLC 3/31/2012 Quarterly 30 Multi-Strategy - Equity Long/Short - 2.42%a Owl Creek II, L.P. 3/31/2012 Annually 90 Multi-Strategy - Event Driven - 8.54%a Eton Park Fund, L.P. 6/30/2012 Annually 65 Serengeti Partners, LP 3/31/2012 Quarterly 87 Taconic Opportunity Fund II L.P. 3/31/2012 Quarterly 60 Multi-Strategy - Regional Specialist - 3.83%a Azentus Global Opportunities Fund L.P. 3/31/2012 Quarterly 60 Relative Value - Commodities - 2.63%a Viridian Fund, LP 9/30/2012c Quarterly 90 Relative Value - Fixed Income - 4.62%a Capula Global Relative Value Fund, L.P. 9/30/2012c Quarterly 45 Relative Value - Multi-Strategy - 8.94%a Absolute Return Capital Partners, L.P. 1/31/2012 Monthly 15 Alphadyne International Partners, LP 1/31/2012 Monthly 60 TOTAL INVESTMENTS IN INVESTMENT COMPANIES (Cost $49,576,178) Contracts PURCHASED OPTION CONTRACTS - 0.03%a CBOE Volatility Binary Call Option, Expiration January 2012, Exercise Price $45.00 TOTAL PURCHASED OPTION CONTRACTS (Cost $83,468) Shares EXCHANGE-TRADED FUND - 0.26%a SPDR Gold Trust TOTAL EXCHANGE-TRADED FUND (Cost $168,609) SHORT TERM INVESTMENT - 3.37%a First American Treasury Money Market Fund - Class Z TOTAL SHORT TERM INVESTMENTS (Cost $1,935,866) Total Investments(Cost $51,764,121) - 89.45%a Other Assets in Excess of Other Liabilities - 10.55%a TOTAL NET ASSETS - 100.00%a $ Footnotes a Percentages are stated as a percent of net assets. b Investments in Portfolio Funds may be composed of multiple tranches.The Next Available Redemption Date relates to the earliest date after December 31, 2011 that redemption from a tranche is available without fees.Other tranches may have an available redemption date that is after the Next Available Redemption Date.Further, the Portfolio Fund's advisor may place additional redemption restrictions without notice based on the aggregate redemption requests at a given time. c Investment in Portfolio Funds may be redeemed prior to the Next Available Redemption Date subject to a redemption fee ranging from 1% to 5%. SCS Hedged Opportunities Master Fund, LLC SCHEDULE OF WRITTEN OPTION CONTRACTS December 31, 2011 (Unaudited) Written Call Options Expiration Date ExercisePrice Contracts Fair Value CBOE Volatility Binary January 2012 $ $ Total Written Option Contracts (Premiums received $24,024) $ Income Taxes The Master Fund’s tax year end is December 31.The Master Fund is treated as a partnership for Federal income tax purposes.Each member is responsible for the tax liability or benefit relating to such member’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Master Fund is subject to authoritative guidance related to the accounting and disclosure of uncertain tax positions under U.S. GAAP.This guidance sets forth a minimum threshold for the financial statement recognition of tax positions takes based on the technical merits of such positions.Management is not aware of any exposure to uncertain tax positions that could require accrual.As of December 31, 2011, the Master Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities. Investment Valuation The Master Fund primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Portfolio Fund. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Company’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Master Fund would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Adviser may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Master Fund calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Master Fund’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. Fair Value of Financial Instruments The Master Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Valuations based primarily on inputs that are unobservable and significant.The Master Fund utilized the Portfolio Funds’ month-end NAV’s as-of the reporting date for fair value.The Portfolio Funds require a redemption notice, and generally include a lock-up period, which results in significant unobservable inputs as-of the reporting date. The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Master Fund’s investments as of December 31, 2011; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Assets Investment Companies(a) $
